DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 03/18/2020. The applicant submits one Information Disclosure Statement dated 03/18/2020. The applicant claims Foreign priority to a Korean application dated 09/03/2019. The applicant does not claim Domestic priority.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claims recite a system for setting information about a vehicle. This judicial exception is not integrated into a practical application because the features of the claims are too broad to definitely identify what data the system collects and the use of the data for what purpose. The claims fail the first prong of the 2019 subject matter eligibility. In claim 1, the features are a collection vehicle configured to obtain data. The clause does not identify what sensors gather what information. The second clause of a server evaluates the data and then makes a determination, but doesn’t apply the data to any tangible operation in the real world. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify what the data is used for with any 
Claims 12 – 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental concept of evaluation and observation without significantly more. The claims recite a method for setting information about a vehicle. This judicial exception is not integrated into a practical application because the features of the claims are too broad to definitely identify what data the method collects and the use of the data for what purpose. The claims fail the first prong of the 2019 subject matter eligibility. In claim 12, the features are a collection vehicle configured to obtain data. The clause does not identify what sensors gather what information. The second and third clause of a server evaluates the data and then makes a determination, but doesn’t apply the data to any tangible operation in the real world. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not identify what the data is used for with any specificity. The claims are vaguer than example 40 of the 101 guidance claim number 2. The remaining dependent claims are wherein clauses that are interpreted to mean the system is capable of performing the operations. Claim 14 is close to specifically identifying a real world application, however, it does not identify what the controlled devices constitute and what the control values comprise. Therefore, the claims fail the second prong the 2019 subject matter guidance and are not eligible for patent protection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6 – 13, and 17 - 22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of “data” without identifying with specificity what the data reflects or what sensors are used to gather or collect the information. Therefore, it isn’t possible to identify the scope of the feature. 
Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of “values” without identifying with specificity what the value represents or what sensors are used to gather or collect the information. Therefore, it isn’t possible to identify the scope of the feature.
Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims contain the feature of “controlled devices” without identifying what the devices are, what they control, and how they 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 5, 7 – 16, 18 - 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scheufler US 2018/0018179.
As per claim 1, A system for setting information about a vehicle, the system comprising: 
a collection vehicle configured to obtain data; (Scheufler paragraph 0025 discloses, “The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100.” The clause doesn’t identify when the collection begins or what data is collected, therefore, the art of record collects outside the vehicle and inside the vehicle.) and 

As per claim 2, The system of claim 1, wherein the data includes user configuration information, inputted by a plurality of users, of the collection vehicle. (Scheufler paragraph 0029 discloses, “In the illustrated example, the memory 216 includes a profile database 218 to store the profiles of potential occupants downloaded by the preboot control unit 112.” The clause doesn’t specify when the data is stored in a database.)
As per claim 3, The system of claim 2, wherein the user configuration information of the collection vehicle or the new vehicle includes control values respectively set for a plurality of controlled devices located in the collection vehicle or the new vehicle. (Scheufler paragraph 0024 discloses, “When the driver and/or the occupants are identified, the preboot control unit 112 tailors the systems (e.g., seat position, steering column position, mirror position, temperature setting, radio presets, etc.) of the vehicle 100 based on the downloaded profiles of the identified occupants. Additionally, the preboot control unit 112 downloads, via the on-board communications platform 102, tailored information for applications executing on the infotainment system.”)
As per claim 4, The system of claim 3, wherein each of the plurality of controlled devices includes an electronic device which is located in the collection vehicle and is controlled by a controller of the collection vehicle. (Scheufler paragraph 0025 discloses, “The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100. Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access.” The clause doesn’t specify what the electronic device. The art or record discloses a key fob that is in the location of the vehicle.)
As per claim 5, The system of claim 1, wherein the new vehicle transmits information about a first user and information about the new vehicle to the server, when the first user who rides in the new vehicle is recognized. (Scheufler paragraph 0036 discloses, “In some examples, the preboot control unit 112 downloads, via the on-board communications platform 102, profiles stored on an external network corresponding to possible identities of the one or more people 126 detected at block 402. Additionally, as part of the preboot, the preboot control unit 112 initializes a timer.”)
As per claim 7, The system of claim 6, wherein the server determines that the data is applicable to the first user configuration information of the first user riding in the new vehicle, when the first user configuration information of the first user riding in the collection vehicle that is the same model as the new vehicle is included in the data, and the server transmits the data, 
As per claim 8, The system of claim 6, wherein the server determines that the data is not applicable to the first user configuration information of the first user riding in the new vehicle, when the first user configuration information of the first user riding in the collection vehicle that is the same model as the new vehicle is not included in the data, and the server determines whether first user configuration information of the first user riding in the collection vehicle that is a different model from the new vehicle is included in the data. (Scheufler paragraph 0025 discloses, “Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access. In such a manner, when the vehicle 100 preboots, the preboot control unit 112 downloads and presents the tailored data according to the preferences of the particular occupant. For example, if an occupant access email data and sports score data, but 
As per claim 9, The system of claim 8, wherein the server transforms the data such that the first user configuration information of the first user riding in the collection vehicle that is the different model from the new vehicle is applicable to the first user configuration information of the first user riding in the new vehicle, when the first user configuration information of the first user riding in the collection vehicle that is the different model from the new vehicle is included in the data, and the server transmits the transformed data to the new vehicle. (Scheufler paragraph 0025 discloses, “Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access. In such a manner, when the vehicle 100 preboots, the preboot control unit 112 downloads and presents the tailored data according to the preferences of the particular occupant. For example, if an occupant access email data and sports score data, but not news data, upon preboot, the preboot control unit 112 downloads and presents email data and sports score data.”)
As per claim 10, The system of claim 8, wherein the server determines whether second user configuration information of a second user riding in the collection vehicle that is the same model as the new vehicle is included in the data, when the first user configuration information of the first user riding in the collection vehicle that is the different model from the new vehicle is not included in the data. (Scheufler paragraph 0013 discloses, “The occupants are distinguished (e.g., between the driver and the passengers) and identified in response to entering the second zone. In some examples, when the potential occupant enters the second zone, sensors (e.g., cameras, biometric sensors, etc.) are activated to identify the occupant from a set of known 
As per claim 11, The system of claim 10, wherein the server transforms the data such that the second user configuration information of the second user riding in the collection vehicle that is the same model as the new vehicle is applicable to the first user configuration information of the first user riding in the new vehicle, when the second user configuration information of the second user riding in the collection vehicle that is the same model as the new vehicle is included in the data, and the server transmits the transformed data to the new vehicle. (Scheufler paragraph 0013 discloses, “The occupants are distinguished (e.g., between the driver and the passengers) and identified in response to entering the second zone. In some examples, when the potential occupant enters the second zone, sensors (e.g., cameras, biometric sensors, etc.) are activated to identify the occupant from a set of known potential occupants. When the driver and/or the occupants are identified, the vehicle continues to pre-boot by tailoring the infotainment system and the vehicle systems based on the downloaded profiles. In some examples, when the vehicle is autonomous, the vehicle identifies the occupants without distinguishing a driver.”)
As per claim 12, A method for setting information about a vehicle, the method comprising: 
obtaining, by a collection vehicle, data and transmitting the obtained data to a server; (Scheufler paragraph 0025 discloses, “The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog The clause doesn’t identify when the collection begins or what data is collected, therefore, the art of record collects outside the vehicle and inside the vehicle.)
determining, by the server, whether the data is applicable to user configuration information of a new vehicle; (Scheufler paragraph 0029 discloses, “In the illustrated example, the memory 216 includes a profile database 218 to store the profiles of potential occupants downloaded by the preboot control unit 112.”) and 
determining, by the server, whether to transform the data depending on whether the data is applicable to the user configuration information of the new vehicle. (Scheufler paragraph 0023 discloses, “Additionally, in some examples, the vehicle downloads profiles of potential occupants from a cloud-based server.” and paragraph 0033 discloses, “Additionally, ECUs 208 may receive personalized data from the preboot control unit 112 downloaded from an external server. For example, the engine control unit may receive optimization parameters that match the driver's preferences, or the autonomy unit may receive map data corresponding to planned routes. The camera control unit includes hardware and software to perform object recognition, facial recognition, and/or other recognition based on other biometric features (e.g., iris, retina, gait, height, body mass, etc.). and paragraph 0029)
As per claim 13, The method of claim 12, wherein the data includes user configuration information, inputted by a plurality of users, of the collection vehicle. (Scheufler paragraph 0029 discloses, “In the illustrated example, the memory 216 includes a profile database 218 to store the profiles of potential occupants downloaded by the preboot control unit 112.”)
As per claim 14, The method of claim 13, wherein the user configuration information of the collection vehicle or the new vehicle includes control values respectively set for a plurality of 
As per claim 15, The method of claim 14, wherein each of the plurality of controlled devices includes an electronic device which is located in the collection vehicle and is controlled by a controller of the collection vehicle. (Scheufler paragraph 0025 discloses, “The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100. Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access.”)
As per claim 16, The method of claim 12, further comprising: transmitting, by the new vehicle, information about a first user and information about the new vehicle to the server, when the first user who rides in the new vehicle is recognized. (Scheufler paragraph 0036 discloses, “In some examples, the preboot control unit 112 downloads, via the on-board communications platform 102, profiles stored on an external network corresponding to possible identities of the one or more people 126 detected at block 402. Additionally, as part of the preboot, the preboot control unit 112 initializes a timer.”)
As per claim 18, The method of claim 17, further comprising: determining, by the server, that the data is applicable to first user configuration information of the first user riding in the new vehicle, when the first user configuration information of the first user riding in the collection vehicle that is the same model as the new vehicle is included in the data; and transmitting, by the server, the data, determined as being applicable to the first user configuration information of the first user riding in the new vehicle, to the new vehicle. (Scheufler paragraph 0025 discloses, “In the illustrated example, the preference distinguisher 114 learns the preferences of the occupants using statistical algorithms and confidence thresholds. The preference distinguisher 114 tracks preferences for systems of the vehicle 100 and application information (e.g., frequently checks sports scores, but not news headlines) and links the preferences to the corresponding profile of the occupant. Additionally, the preference distinguisher 114 tracks the occupancy of the vehicle based on the day, the time of day, calendar and social networking application entries on the paired mobile devices 124, etc. to learn the different potential occupants for the vehicle 100. The preference distinguisher 114 collects information from the paired mobile devices 124 and/or the key fobs 128 to continuously assess and catalog this information to predict the driver and/or the occupant(s) of the vehicle 100.”)
As per claim 19, The method of claim 17, further comprising: determining, by the server, that the data is not applicable to the first user configuration information of the first user riding in the new vehicle, when the first user configuration information of the first user riding in the collection vehicle that is the same model as the new vehicle is not included in the data; and determining, by the server, whether first user configuration information of the first user riding in the collection vehicle that is a different model from the new vehicle is included in the data. (Scheufler paragraph 0025 discloses, “Additionally, in some examples, the preference 
As per claim 20, The method of claim 19, further comprising: transforming, by the server, the data such that the first user configuration information of the first user riding in the collection vehicle that is the different model from the new vehicle is applicable to the first user configuration information of the first user riding in the new vehicle, when the server determines that the first user configuration information of the first user riding in the collection vehicle that is the different model from the new vehicle is included in the data; and transmitting, by the server, the transformed data to the new vehicle. (Scheufler paragraph 0025 discloses, “Additionally, in some examples, the preference distinguisher 114 analyzes type of information accessed by the occupant(s) of the vehicle 100 to determine which types of the tailored data the occupant(s) access. In such a manner, when the vehicle 100 preboots, the preboot control unit 112 downloads and presents the tailored data according to the preferences of the particular occupant. For example, if an occupant access email data and sports score data, but not news data, upon preboot, the preboot control unit 112 downloads and presents email data and sports score data.”)
As per claim 21, The method of claim 19, further comprising: determining, by the server, whether second user configuration information of a second user riding in the collection vehicle that is the same model as the new vehicle is included in the data, when the first user configuration information of the first user riding in the collection vehicle that is the different 
As per claim 22, The method of claim 21, further comprising: transforming, by the server, the data such that the second user configuration information of the second user riding in the collection vehicle that is the same model as the new vehicle is applicable to the first user configuration information of the first user riding in the new vehicle when the second user configuration information of the second user riding in the collection vehicle that is the same model as the new vehicle is included in the data; and transmitting, by the server, the transformed data to the new vehicle. (Scheufler paragraph 0013 discloses, “The occupants are distinguished (e.g., between the driver and the passengers) and identified in response to entering the second zone. In some examples, when the potential occupant enters the second zone, sensors (e.g., cameras, biometric sensors, etc.) are activated to identify the occupant from a set of known potential occupants. When the driver and/or the occupants are identified, the vehicle continues to pre-boot by tailoring the infotainment system and the vehicle systems based on the downloaded profiles. In some examples, when the vehicle is autonomous, the vehicle identifies the occupants without distinguishing a driver.”)

Allowable Subject Matter
Claims 6, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The feature of a different model vehicle as compared to the collection vehicle is the distinguishing feature.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666